FILED
                            NOT FOR PUBLICATION                            AUG 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30375

               Plaintiff - Appellee,             D.C. No. 2:13-cr-0011-SEH

  v.
                                                 MEMORANDUM*
IRAN MICHAEL KESSELMAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted August 26, 2014**

Before:        THOMAS, OWENS, and FRIEDLAND, Circuit Judges.

       Iran Michael Kesselman appeals from the district court’s judgment and

challenges his guilty-plea conviction and 224-month sentence for conspiracy to

possess methamphetamine with intent to distribute, in violation of 21 U.S.C. § 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Kesselman’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Kesselman the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Kesselman’s

conviction. We accordingly affirm Kesselman’s conviction.

      Kesselman waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Kesselman’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     13-30375